Election/Restrictions
Applicant’s election without traverse of the drive shaft shown in Figs. 3B-3F (Group I, Species 1) in the reply filed on September 27, 2022 is acknowledged.

Claims 2, 3, 5, 6, 11, 12, 16 & 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 27, 2022.
In the reply claim 2 is identified as reading on the elected species.  However, that claim reads only on unelected species.  See paragraph 0068 of the specification.
In the reply claim 3 is identified as reading on the elected species.  However, that claim reads only on unelected species.  See paragraph 0072 of the specification.
In the reply claim 11 is identified as reading on the elected species.  However, that claim reads only on unelected species.  See paragraph 0065 of the specification.

Information Disclosure Statement
The information disclosure statement filed October 17, 2019 fails to comply with the provisions of 37 CFR 1.98(b)(5) because it lists non-patent literature without providing dates of publication.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because they fail to show:
A tubular member and ring(s) made from the materials recited in claims 1, 13 and 14.  See MPEP 608.02 for the appropriate cross hatch pattern to depict such materials.  
A ring member centered about an axis which is parallel to a central axis of the tubular member as recited in claim 15

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both tubular member and inner wall.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The detailed description of the invention is objected to as failing to provide proper antecedent basis for the subject matter of claims 14 & 15.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Claim Rejections - 35 USC § 112
Claims 15 & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 The specification fails to describe a ring member centered about an axis which is parallel to a central axis of the tubular member as recited in claim 15.  No working example of the claimed invention is disclosed. As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
The specification fails to describe how to make the disclosed invention so that the bending stiffness of the ring in a hoop direction is at least twice as high as a bending stiffness of the tubular member in the hoop direction given the same width as the ring member as recited in claim 21.   No working example of the claimed invention is disclosed. As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said at least one".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 8-10, 13 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori, US 2016/0281767.  Mori discloses a  drive shaft comprising: 
a tubular member (1, 2) extending between axial ends (see Fig. 1) and being hollow (see Figs. 1-5), said tubular member formed of a thermoplastic matrix with embedded fibers (see “CFRP” at paragraphs 0039 & 0042); and
 at least one ring member (4) positioned radially of said tubular member,
wherein a wrap (5) is placed on an opposed side of said ring member relative to said at least one of an inner and outer peripheral surface of said tubular member,
wherein Fig. 1 shows there are a plurality of ring members (41-42) spaced along an axial length of said tubular member, and an axial distance along a central axis of said tubular member is defined between each of said plurality of ring members, and said axial distances are not uniform,
wherein Fig. 3 shows the ring member is generally rectangular in cross-section,
wherein said ring member is formed of metal (paragraph 0072).

Claim(s) 1, 9, 10 & 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coursin, US 4,838,833.  Coursin discloses a  drive shaft comprising: 
a tubular member (1) extending between axial ends (see “its ends” at col. 2, lines 23-24) and being hollow (see Figs. 1 & 2), said tubular member formed of a thermoplastic matrix with embedded fibers (col. 2, lines 25-26); and
 at least one ring member (3) positioned radially of said tubular member,
wherein Fig. 2 shows the ring member is generally rectangular in cross-section,
wherein said ring member is formed of either of a thermoplastic matrix with embedded fibers or a metal material or their combination (col. 2, lines 54-62),
wherein said ring member is formed of a material other than a thermoplastic or a metal (see “plastic” at col.3, line 24).

Claim Rejections - 35 USC § 103
Claims 1, 7, 10, 15 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, US 6,997,812.  At Fig. 3, Sasaki shows a drive shaft comprising: 
a tubular member (12) extending between axial ends (51, 52) and being hollow (see Figs. 1-5), and
 a plurality of ring members (60) spaced along an axial length of said tubular member, and an axial distance (L2) along a central axis of said tubular member is defined between each of said plurality of ring members, and said axial distances are uniform.
Fig. 3 shows the cross section of ring 3 is non-circular.
Sasaki does not expressly disclose the tubular member (12) being formed of a thermoplastic matrix with embedded fibers.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the tubular member from thermoplastic matrix with embedded fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
As to claim 21, Sasaki does not expressly disclose making the bending stiffness of the ring (60) in hoop direction so that it is at least twice as high as a bending stiffness of the tubular member (12) in the hoop direction given the same width as the ring.  
However, it has generally been recognized that the optimization of proportions in a prior art device is a design consideration requiring only routine skill in the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the proportion the bending stiffness of the ring in hoop direction so that it is at least twice as high as a bending stiffness of the tubular member in the hoop direction given the same width as the ring, as such practice is a design consideration within the skill of the art.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over anyone of Mori and Coursin for the same reason noted immediately above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679